PER CURIAM.
This is an appeal of the trial court’s order denying the appellant’s motion for attorneys’ fees. This order addressed only the issue of whether the appellant was entitled to fees under section 57.105, Florida Statutes (2011). Despite the appellant also claiming it was entitled to fees pursuant to specific provisions within an alleged contract, the trial court’s order is silent on whether the appellant was entitled to fees under the terms of the contract. While appellant’s motion for rehearing to address this issue was pending, it filed the instant appeal.
Because the trial court’s order failed to address whether the contract provided a basis for an award of attorneys’ fees, we reverse the order denying the appellant’s motion for attorneys’ fees and remand the case for the trial court to determine whether the contract provides an entitlement to attorneys’ fees. See Reed v. Reed, 857 So.2d 936, 936 (Fla. 4th DCA 2003).

Reversed and Remanded.

TAYLOR, LEVINE and KLINGENSMITH, JJ., concur.